                      Case 1:20-cv-04589-AKH Document 15
                                                      16 Filed 03/10/21 Page 1 of 1




JAMES E. JOHNSON                               THE CITY OF NEW YORK                              WILLIAM G.RIVES
Corporation Counsel                                                                                  Senior Counsel
                                               LAW DEPARTMENT                                  Cell: (646) 581-8031
                                                 100 CHURCH STREET
                                                 NEW YORK, NY 10007

                                                                      March 10, 2021

        VIA ECF
        Hon. Alvin K. Hellerstein                 7KHFRQIHUHQFHLVDGMRXUQHGWR0D\DWDP
        Daniel Patrick Moynihan
        United States Courthouse                  6RRUGHUHG
        500 Pearl St.                             V+RQ$OYLQ.+HOOHUVWHLQ
        New York, NY 10007-1312                   0DUFK

                          Re:   M.A. obo K.B. v. N.Y.C. Dep’t of Educ., 20-cv-4589 (AKH)(GWG)

        Dear Judge Hellerstein:

                I am Assistant Corporation Counsel in the office of Corporation Counsel James E.
        Johnson, attorney for Defendant in the above-referenced action wherein Plaintiff seeks attorneys’
        fees, costs and expenses for legal work on an administrative hearing under the Individuals with
        Disabilities Education Act, 20 U.S.C. §1400, et seq., as well as for this action.

                I write to respectfully request an extension of time to hold an initial conference, from
        March 12 to May 12, 2021. Plaintiff consents to this request. This is the first request for an
        extension. We apologize for the lateness of this request and for any inconvenience to the Court
        as a result. We have reviewed Plaintiff’s billing records and associated document and have made
        an offer of settlement. At this juncture, the parties are negotiating, but I am optimistic a
        settlement can be reached without further burden to the ourt.

               Accordingly, Defendant respectfully requests that the initial pretrial conference be
        rescheduled to May 12, 2021.

                 Thank you for considering this request.
                                                             Respectfully submitted,
                                                                    /s/
                                                             William G. Rives
                                                             Senior Counsel
        cc:      Irina Roller, Esq (via ECF)
